                                           Case 19-11739-LSS             Doc 481      Filed 10/31/19       Page 1 of 12




                                                             UNITED STATES BANKRUPTCY COURT
                                                                  DISTRICT OF DELAWARE


In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                              Case No. 19-11739
Debtors                                                                                                              Reporting Period: Sep 1, 2019 - Sep 30, 2019


                                                            MONTHLY OPERATING REPORT
                         File with Court and submit copy to United States Trustee within 20 days after end of month


Submit copy of report to any official committee appointed in the case.

                                                                                                           Document       Explanation     Affidavit/Supplement
REQUIRED DOCUMENTS                                                                     Form No.            Attached        Attached             Attached
Schedule of Cash Receipts and Disbursements                                             MOR-1                  X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                    MOR-1a                                                   Affidavit
   Schedule of Professional Fees Paid                                                  MOR-1b                   X
   Copies of bank statements                                                                                                                    Affidavit
   Cash disbursements journals                                                                                                                  Affidavit
Statement of Operations                                                                  MOR-2                  X
Balance Sheet                                                                            MOR-3                  X
Status of Postpetition Taxes                                                             MOR-4                                                  Affidavit
  Copies of IRS Form 6123 or payment receipt                                                                                                    Affidavit
  Copies of tax returns filed during reporting period                                                                                           Affidavit
Summary of Unpaid Postpetition Debts                                                     MOR-4                  X
  Listing of aged accounts payable                                                       MOR-4                                                    None
Accounts Receivable Reconciliation and Aging                                             MOR-5                  X
Debtor Questionnaire                                                                     MOR-5                  X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                          October 31, 2019
Signature of Authorized Individual*                                              Date


Andre Loehrer                                                                    Interim Chief Financial Officer
Printed Name of Authorized Individual                                            Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                              MOR
                                                                                                                                                            (04/07)
                                                                            Case 19-11739-LSS             Doc 481        Filed 10/31/19         Page 2 of 12




In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                           Case No. 19-11739
Debtors                                                                                                                                                                           Reporting Period: Sep 1, 2019 - Sep 30, 2019
                                                                                  SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the
petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the ten bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the
SMALL BUSINESS INITIAL REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal must equal the total disbursements
reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                    iPic GC              iPic
                                                 Entertainment      Entertainment                           iPic GC                               Delray Beach
DEBTOR:                                               LLC                 Inc          iPic Media LLC     Holdings LLC       iPic Texas LLC       Holdings LLC       CURRENT MONTH                   CUMULATIVE FILING TO DATE
                                                   CONSOL.             OPER.                OPER.              N/A                 N/A                 N/A         ACTUAL    PROJECTED                 ACTUAL      PROJECTED
CASH BEGINNING OF MONTH                               5,910,065            69,238                 -                  -                  -                  -         5,979,303          3,964,764         147,758            453,430


RECEIPTS
CASH SALES                                           10,576,630                -              21,772                 -                  -                  -        10,598,403          9,996,891       20,824,280        20,827,719
ACCOUNTS RECEIVABLE                                      42,812                -                  -                  -                  -                  -            42,812                -           588,924                    -
LOANS AND ADVANCES                                    3,000,000                -                  -                  -                  -                  -         3,000,000          3,000,000        7,275,946        13,500,000
SALE OF ASSETS                                               -                 -                  -                  -                  -                  -                 -                -                -                     -
OTHER (ATTACH LIST)
 CANCELLED CHECKS                                                              -                                     -                  -                  -                 -                -           351,900                    -
 CANCELLED ACH'S                                         27,574                -                  -                  -                  -                  -            27,574                -           420,835                    -
TRANSFERS (FROM DIP ACCTS)                               18,240                -              84,189                 -                  -                  -           102,429                -          4,480,083                   -


  TOTAL RECEIPTS                                     13,665,256                -             105,961                 -                  -                  -        13,771,217         12,996,891       33,941,967        12,996,891

DISBURSEMENTS
NET PAYROLL/BENEFITS                                 (2,810,643)               -                  -                  -                  -                  -         (2,810,643)       (3,739,566)      (4,504,646)       (7,649,889)
PAYROLL TAXES                                          (910,576)               -                  -                  -                  -                  -          (910,576)          (395,669)      (1,397,111)          (702,867)
SALES, USE, & OTHER TAXES                              (661,501)               -              (87,721)               -                  -                  -          (749,222)        (1,129,898)      (1,924,349)       (2,109,795)
INVENTORY PURCHASES                                  (1,799,253)               -                  -                  -                  -                  -         (1,799,253)       (3,205,438)      (2,056,784)       (5,881,564)
SECURED/ RENTAL/ LEASES                              (1,744,420)               -                  -                  -                  -                  -         (1,744,420)       (1,713,904)      (3,235,938)       (3,747,807)
INSURANCE                                              (227,089)               -                  -                  -                  -                  -          (227,089)           (70,199)        (293,626)           (70,199)
ADMINISTRATIVE                                         (193,288)               -                  -                  -                  -                  -          (193,288)          (218,632)        (454,475)          (486,672)
SELLING/MARKETING                                      (391,395)               -                  -                  -                  -                  -          (391,395)          (337,309)        (580,193)          (618,352)
OTHER (ATTACH LIST)
 FILM RENTAL                                         (1,337,599)               -                  -                  -                  -                  -         (1,337,599)       (1,768,933)      (1,405,302)       (2,832,965)
 LEGAL                                                    (3,567)              -                  -                  -                  -                  -             (3,567)         (144,362)          (3,567)          (162,832)
 PACA/PASA CLAIMS                                      (154,880)               -                  -                  -                  -                  -          (154,880)               -         (1,032,633)       (1,350,000)
 CRITICAL VENDOR CLAIMS                                (358,281)               -                  -                  -                  -                  -          (358,281)               -         (3,714,745)       (3,150,000)
 UTILITY PAYMENTS                                      (204,365)               -                  -                  -                  -                  -          (204,365)               -           (266,683)          (408,912)


TRANSFERS (TO DIP ACCTS)                                (84,189)               -              (18,240)               -                  -                  -          (102,429)               -         (4,456,162)                  -
INTEREST                                                (45,500)               -                  -                  -                  -                  -            (45,500)         (100,482)         (45,500)          (100,482)
PROFESSIONAL FEES (TO ESCROW)                        (2,051,379)               -                  -                  -                  -                  -         (2,051,379)         (954,462)      (2,051,379)       (1,900,673)
PROFESSIONAL FEES                                            -                 -                  -                  -                  -                  -                 -           (329,086)                           (699,423)
U.S. TRUSTEE QUARTERLY FEES                                  -                 -                  -                  -                  -                  -                 -                -                -                     -
COURT COSTS                                                  -                 -                  -                  -                  -                  -                 -                -                -                     -
TOTAL DISBURSEMENTS                                 (12,977,925)               -             (105,961)               -                  -                  -        (13,083,886)      (14,107,938)     (27,423,092)      (31,872,432)


NET CASH FLOW                                           687,331                -                  -                  -                  -                  -           687,331         (1,111,047)       6,518,876         (1,111,047)
(RECEIPTS LESS DISBURSEMENTS)                                                                                                                                                                                  -                     -


CASH - END OF MONTH                                   6,597,396            69,238                 -                  -                  -                  -         6,666,634          2,853,717        6,666,634         2,853,717

                                                                                            THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (Quarter to date Activity)
                                       iPic GC         iPic
                                    Entertainment Entertainment                     iPic GC                                                       Delray Beach
                                         LLC            Inc     iPic Media LLC Holdings LLC                                  iPic Texas LLC       Holdings LLC       Total
TOTAL DISBURSEMENTS                                $ 27,282,666              $ -            $ 140,426               $ -               $ -                 $ -      $ 27,423,092
 LESS: TRANSFERS TO DEBTOR IN
 POSSESSION ACCOUNTS                                 (4,437,922)                   -          (18,240)                   -                  -                  -     (4,456,162)
 LESS: PROFESSIONAL FEES (TO
 ESCROW)*                                            (2,051,379)                   -                  -                  -                  -                  -     (2,051,379)
 PLUS: ESTATE DISBURSEMENTS MADE
 BY OUTSIDE SOURCES (i.e. from escrow
 accounts)**                                          2,224,054                    -                  -                  -                  -                  -     2,224,054
TOTAL DISBURSEMENTS FOR
CALCULATING U.S. TRUSTEE QUARTERLY
FEES                                               $ 23,017,419              $ -            $ 122,186               $ -               $ -                 $ -      $ 23,139,605
Calculated 3Q Trustee Fees:                           $ 230,174             $ 325              $ 975             $ 325               $ 325               $ 325       $ 232,449

*Professional fees were escrowed based on the Debtors' forecast. Actual payment of these fees will be reflected as estate disbursements made by outside sources when paid to the respective Professionals.
**The payroll dated August 9 was paid directly by the DIP lender in conjunction with the initial draw of $6,500,000. The payroll requirement of $2,224,054 was paid to the Debtor's payroll service
provider, and the remaining $4,275,946 was paid to the Debtor.




                                                                                                                                                                                                                      FORM MOR-1
                                                                                                                                                                                                                           (04/07)
                                      Case 19-11739-LSS         Doc 481        Filed 10/31/19   Page 3 of 12




                                                                      MOR-1a

In re: iPic-Gold Class Entertainment, LLC, et al.                                                                               Case No. 19-11739
Debtors                                                                                               Reporting Period: Sep 1, 2019 - Sep 30, 2019

                                                           Debtor Bank Account Listing


Banking Institution                        Entity Name                           Acct Type                   Acct Number     Balance as of 09/30/19
JP Morgan                                  Ipic Gold Class Entertainment LLC     Vault                       xxxxx2891                    97,292.64
JP Morgan                                  Ipic Gold Class Entertainment LLC     Controlled Disbursements*   xxxxx8181                   (82,797.35)
JP Morgan                                  Ipic Gold Class Entertainment LLC     Concentration               xxxxx8249                 6,417,128.36
JP Morgan                                  Ipic Gold Class Entertainment LLC     Inactive                    xxxxx8280                           -
JP Morgan                                  Ipic Gold Class Entertainment LLC     Inactive                    xxxxx8991                           -
JP Morgan                                  Ipic Gold Class Entertainment LLC     Payroll*                    xxxxx8199                   (59,227.54)
JP Morgan                                  Ipic Gold Class Entertainment LLC     Utility deposits            xxxxx7598                   225,000.00
JP Morgan                                  Ipic Entertainment, Inc.              Operations                  xxxxx3739                    69,238.00
JP Morgan                                  Ipic Media LLC                        Operations                  xxxxx3688                           -
JP Morgan                                  Ipic Gold Class Holdings LLC          Operations                  xxxxx3706                           -

*Note that the Controlled Disbursement and Payroll accounts are zero balance accounts which draw on the Concentration account. The negative ending
cash balance for these accounts relates to reconciling items as of period end.
                       Case 19-11739-LSS           Doc 481       Filed 10/31/19      Page 4 of 12



                                                         MOR-1a

In re: iPic-Gold Class Entertainment, LLC, et al.                                                   Case No. 19-11739
Debtors                                                                   Reporting Period: Sep 1, 2019 - Sep 30, 2019

                        Bank Reconciliation (or copies of the debtor's bank reconciliations)


The above-captioned debtor and debtor-in-possession (the "Debtor") hereby submit this attestation regarding bank
account reconciliations in lieu of providing copies of bank statements, cash disbursement journals, and account
reconciliations.

I attest that each of the Debtor's bank accounts is reconciled to bank statements. The Debtor's standard practice is to
ensure that each bank account is reconciled to bank statements once per month within 30 days after the month end.
Copies of all such documents can be made available upon request of the U.S. Trustee.

A listing of all Debtor bank accounts - including the September 30, 2019 bank balance for each account - follows this
attestation.




                                                                                          October 31, 2019
Signature of Authorized Individual                                                                     Date




Andre Loehrer                                                                 Interim Chief Financial Officer
Printed Name of Authorized Individual                                         Title of Authorized Individual
                                              Case 19-11739-LSS           Doc 481      Filed 10/31/19      Page 5 of 12




In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                  Case No. 19-11739
Debtors                                                                                                                  Reporting Period: Sep 1, 2019 - Sep 30, 2019

                                                    SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                  This schedule is to include all retained professional payments from case inception to current month

                                           Amount                                  Check                     Amount Paid                     Year-To-Date
       Payee         Period Covered       Approved              Payor          Number    Date            Fees       Expenses             Fees          Expenses
None




                                                                                                                                                            FORM MOR-1b
                                                                                                                                                                  (04/07)
                                                                                                        Case 19-11739-LSS          Doc 481      Filed 10/31/19      Page 6 of 12




In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                                                                                Case No. 19-11739
Debtors                                                                                                                                                                                                                                Reporting Period: Sep 1, 2019 - Sep 30, 2019

                                                                                                                         STATEMENT OF OPERATIONS
                                                                                                                              (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


Debtor:                                                                      iPic GC Entertainment LLC          iPic Entertainment Inc               iPic Media LLC                 iPic GC Holdings LLC                 iPic Texas LLC               Delray Beach Holdings LLC
                                                                               Current       Cumulative         Current        Cumulative        Current       Cumulative          Current       Cumulative          Current        Cumulative         Current        Cumulative
REVENUES                                                                        Month      Filing to Date       Month        Filing to Date      Month       Filing to Date        Month        Filing to Date       Month        Filing to Date        Month       Filing to Date
Gross Revenues                                                                  8,957,255      15,980,030              -                -            93,088        263,715                -                -                 -               -                 -               -
Less: Returns and Allowances                                                          -               -                -                -                -              -                 -                -                 -               -                 -               -
Net Revenue                                                                 $ 8,957,255 $ 15,980,030          $        -     $          -      $     93,088 $      263,715       $        -    $           -       $         -    $          -       $         -    $          -
COST OF GOODS SOLD
Beginning Inventory                                                              1,399,609    2,799,754                  -                -               -                -                -                -                -                -               -               -
Add: Purchases                                                                   2,656,226    4,983,376                  -                -               -                -                -                -                -                -               -               -
Add: Cost of Labor                                                                     -            -                    -                -               -                -                -                -                -                -               -               -
Add: Other Costs (attach schedule)                                                     -            -                    -                -               -                -                -                -                -                -               -               -
Less: Ending Inventory                                                          (1,303,467)  (2,703,076)                 -                -               -                -                -                -                -                -               -               -
Cost of Goods Sold                                                              (2,752,368)  (5,080,054)                 -                -               -                -                -                -                -                -               -               -
Gross Profit                                                                $    6,204,887 $ 10,899,975 $                -     $          -    $       93,088   $      263,715   $          -     $          -     $          -    $           -     $         -    $          -
OPERATING EXPENSES
Advertising                                                                        (43,301)       (76,871)               -                -           (67,389)        (209,266)             -                -                -                -               -               -
Auto and Truck Expense                                                              (1,703)        (2,944)               -                -               -                -                -                -                -                -               -               -
Bad Debts                                                                              -              -                  -                -               -                -                -                -                -                -               -               -
Contributions                                                                          -              -                  -                -               -                -                -                -                -                -               -               -
Employee Benefits Programs                                                         (85,193)      (145,191)               -                -            (4,641)          (6,749)             -                -                -                -               -               -
Insider Compensation*                                                             (138,434)      (276,868)               -                -               -                -                -                -                -                -               -               -
Insurance                                                                         (198,311)      (395,127)               -                -            (3,099)          (5,798)             -                -                -                -               -               -
Management Fees/Bonuses                                                                -              -                  -                -               -                -                -                -                -                -               -               -
Office Expense                                                                    (143,325)      (209,069)               -                -            (1,948)         (12,242)             -                -                -                -               -               -
Pension & Profit-Sharing Plans                                                         -              -                  -                -               -                -                -                -                -                -               -               -
Repairs and Maintenance                                                           (104,008)      (179,390)               -                -               -                -                -                -                -                -               -               -
Rent and Lease Expense                                                          (2,053,501)    (3,620,662)               -                -            (2,367)          (4,429)             -                -                -                -               -               -
Salaries/Commissions/Fees                                                       (2,859,333)    (5,208,345)               -                -           (69,303)        (144,085)             -                -                -                -               -               -
Supplies                                                                          (224,299)      (390,494)               -                -               -                -                -                -                -                -               -               -
Taxes - Payroll                                                                   (360,482)      (821,239)               -                -            (5,199)         (10,676)             -                -                -                -               -               -
Taxes - Real Estate                                                               (145,431)      (284,716)               -                -               -                -                -                -                -                -               -               -
Taxes - Other                                                                      (34,769)       (69,504)               -                -              (184)            (344)             -                -                -                -               -               -
Travel and Entertainment                                                           (40,418)       (99,206)               -                -               (23)          (1,487)             -                -                -                -               -               -
Utilities                                                                         (345,207)      (694,907)               -                -              (277)            (518)             -                -                -                -               -               -
Other (attach schedule)                                                           (821,530)    (1,309,700)               -                -           (10,721)         (20,059)             -                -                -                -               -               -
Total Operating Expenses Before Depreciation                                    (7,599,245)   (13,784,233)               -                -          (165,151)        (415,653)             -                -                -                -               -               -
Depreciation/Depletion/Amortization                                             (1,263,199)    (2,528,007)               -                -               -                -                -                -                -                -               -               -
Net Profit (Loss) Before Other Income & Expenses                            $   (2,657,557) $ (5,412,265) $              -     $          -    $      (72,063) $      (151,937) $           -     $          -     $          -    $           -     $         -    $          -
OTHER INCOME AND EXPENSES
Other Income (attach schedule)                                                     (28,387)          46,122              -                -          (100,936)        (124,709)             -                -                -                -               -               -
Interest Expense                                                                   (80,500)        (126,000)             -                -               -                -                -                -                -                -               -               -
Other Expense (attach schedule)                                                     35,731           (5,908)             -                -               -                -                -                -                -                -               -               -
Net Profit (Loss) Before Reorganization Items                               $   (2,730,714) $    (5,498,051) $           -     $          -    $     (172,999) $      (276,646) $           -     $          -     $          -    $           -     $         -    $          -
REORGANIZATION ITEMS
Professional Fees                                                               (1,313,311)      (2,631,311)             -                -               -                -                -                -                -                -               -               -
U. S. Trustee Quarterly Fees                                                      (108,424)        (230,174)             -                -              (325)            (975)             -                -                -                -               -               -
Interest Earned on Accumulated Cash from Ch. 11 (see continuation sheet)               -                -                -                -               -                -                -                -                -                -               -               -
Gain (Loss) from Sale of Equipment                                                     -                -                -                -               -                -                -                -                -                -               -               -
Other Reorganization Expenses (attach schedule)                                        -                -                -                -               -                -                -                -                -                -               -               -
Total Reorganization Expenses                                                   (1,421,734)      (2,861,485)             -                -              (325)            (975)             -                -                -                -               -               -
Income Taxes                                                                           -                -                -                -               -                -                -                -                -                -               -               -
Net Profit (Loss)                                                           $   (4,152,448) $    (8,359,536) $           -     $          -    $     (173,324) $      (277,621) $           -     $          -     $          -    $           -     $         -    $          -
                                                                                                                                                            -
*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                                                                                                                         FORM MOR-2
                                                                                                                                                                                                                                                                              (04/07)
                                                                                    Case 19-11739-LSS          Doc 481       Filed 10/31/19    Page 7 of 12




In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                                     Case No. 19-11739
Debtors                                                                                                                                                                                     Reporting Period: Sep 1, 2019 - Sep 30, 2019


                                                                                             STATEMENT OF OPERATIONS - continuation sheet

Debtor:                                     iPic GC Entertainment LLC          iPic Entertainment Inc              iPic Media LLC                iPic GC Holdings LLC             iPic Texas LLC            Delray Beach Holdings LLC
                                              Current       Cumulative         Current       Cumulative        Current       Cumulative         Current       Cumulative      Current       Cumulative       Current       Cumulative
BREAKDOWN OF "OTHER" CATEGORY                  Month      Filing to Date       Month        Filing to Date     Month       Filing to Date       Month        Filing to Date   Month        Filing to Date     Month       Filing to Date

Other Costs
                                                         -             -                -                -               -               -              -                -            -                -              -                -
                                                         -             -                -                -               -               -              -                -            -                -              -                -
                                                         -             -                -                -               -               -              -                -            -                -              -                -
                                                         -             -                -                -               -               -              -                -            -                -              -                -
                                                         -             -                -                -               -               -              -                -            -                -              -                -
Other Operational Expenses
Cinema operations                                (61,950)         (89,669)              -                -             -                 -              -                -            -                -              -                -
Credit card fees/chargeback                     (303,867)        (328,684)              -                -             -                 -              -                -            -                -              -                -
Restaurant operations                             (4,369)         (28,336)              -                -             -                 -              -                -            -                -              -                -
Laundry/linens                                  (104,123)        (193,202)              -                -             -                 -              -                -            -                -              -                -
Plateware                                        (15,510)         (30,203)              -                -             -                 -              -                -            -                -              -                -
Janitorial                                      (157,813)        (289,222)              -                -             -                 -              -                -            -                -              -                -
Dues and licenses                                (54,251)        (120,833)              -                -             -                 -              -                -            -                -              -                -
Professional fees                                (92,684)        (183,097)              -                -             -                 -              -                -            -                -              -                -
Payroll Processing Fees                          (26,963)         (46,454)              -                -             -                 -              -                -            -                -              -                -
Dues & licenses                                       -                -                -                -           (721)           (1,349)            -                -            -                -              -                -
Professional fees (non-bankruptcy)                    -                -                -                -        (10,000)          (18,710)            -                -            -                -              -                -
Other Income
Other                                               (28,387)       46,122               -                -             -                 -              -                -            -                -              -                -
Management Fees                                          -             -                -                -        (35,731)           12,744             -                -            -                -              -                -
Member Reward Points                                     -             -                -                -        (65,205)         (137,453)            -                -            -                -              -                -


Other Expenses
Amort of membership program liability               35,731         (5,908)              -                -               -               -              -                -            -                -              -                -
                                                        -              -                -                -               -               -              -                -            -                -              -                -
                                                        -              -                -                -               -               -              -                -            -                -              -                -
                                                        -              -                -                -               -               -              -                -            -                -              -                -
                                                        -              -                -                -               -               -              -                -            -                -              -                -
Other Reorganization Expenses
                                                       -               -                -                -               -               -              -                -            -                -              -                -
                                                       -               -                -                -               -               -              -                -            -                -              -                -
                                                       -               -                -                -               -               -              -                -            -                -              -                -
                                                       -               -                -                -               -               -              -                -            -                -              -                -
                                                       -               -                -                -               -               -              -                -            -                -              -                -
                                                       -               -                -                -               -               -              -                -            -                -              -                -
                                                       -               -                -                -               -               -              -                -            -                -              -                -
                                                       -               -                -                -               -               -              -                -            -                -              -                -
                                                       -               -                -                -               -               -              -                -            -                -              -                -
Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                                                                                                                     FORM MOR-2 CONT'D
                                                                                                                                                                                                                                 (04/07)
                                                                                                                            Case 19-11739-LSS            Doc 481     Filed 10/31/19      Page 8 of 12




In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                                                                                                                     Case No. 19-11739
Debtors                                                                                                                                                                                                                                                                     Reporting Period: Sep 1, 2019 - Sep 30, 2019

                                                                                                                                                         BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

Debtor:                                                                        iPic GC Entertainment LLC                    iPic Entertainment Inc                     iPic Media LLC                      iPic GC Holdings LLC                     iPic Texas LLC                      Delray Beach Holdings LLC
                                                                             BOOK VALUE                                BOOK VALUE                               BOOK VALUE                            BOOK VALUE                             BOOK VALUE                               BOOK VALUE
                                                                              AT END OF                                 AT END OF                                AT END OF                             AT END OF                              AT END OF                                AT END OF
                                                                              CURRENT          BOOK VALUE               CURRENT           BOOK VALUE             CURRENT         BOOK VALUE            CURRENT          BOOK VALUE            CURRENT         BOOK VALUE               CURRENT         BOOK VALUE
                                                                             REPORTING         ON PETITION             REPORTING          ON PETITION           REPORTING        ON PETITION          REPORTING         ON PETITION          REPORTING        ON PETITION             REPORTING        ON PETITION
                                ASSETS                                         MONTH              DATE                   MONTH               DATE                 MONTH             DATE                MONTH               DATE               MONTH             DATE                   MONTH              DATE
CURRENT ASSETS
Unrestricted Cash and Equivalents                                                  6,744,095                78,520               69,238                69,238               -                   -
Cash on Hand*                                                                        147,235                   -                    -                     -                 -                   -
Restricted Cash and Cash Equivalents (see continuation sheet)                            -                     -                    -                     -                 -                   -
Accounts Receivable (Net)**                                                        2,468,228             4,320,183                  -                     -               3,116               1,942
Notes Receivable                                                                         -                     -                    -                     -                 -                   -
Inventories                                                                        1,303,467             1,400,145                  -                     -                 -                   -
Prepaid Expenses                                                                   3,311,568             2,674,280                  -                     -                 -                   -
Professional Retainers                                                               168,731               168,731                  -                     -                 -                   -
Other Current Assets (attach schedule)                                                45,650                45,650           12,972,468                   -          13,538,676          13,861,958
TOTAL CURRENT ASSETS                                                       $      14,188,974    $        8,687,509    $      13,041,706    $           69,238   $    13,541,792   $      13,863,900   $           -    $              -     $             -     $              -    $              -     $              -
PROPERTY AND EQUIPMENT
Real Property and Improvements                                                           -                    -                      -                    -                 -                   -
Machinery and Equipment                                                           27,748,447           25,237,513                    -                    -                 -                   -
Furniture, Fixtures and Office Equipment                                          56,081,643           52,512,674                    -                    -                 -                   -
Leasehold Improvements                                                           144,347,913          135,075,259                    -                    -                 -                   -
Vehicles                                                                                 -                    -                      -                    -                 -                   -
Less Accumulated Depreciation                                                    (94,169,948)         (91,801,071)                   -                    -                 -                   -
TOTAL PROPERTY & EQUIPMENT                                                 $     134,008,055 $        121,024,375 $                  -     $              -     $           -     $             -     $           -    $              -     $             -     $              -    $              -     $              -
OTHER ASSETS
Loans to Insiders***                                                                     -                    -                      -                    -                 -                   -
Other Assets (attach schedule)                                                     7,007,060           22,649,845                    -                    -                 -                   -
TOTAL OTHER ASSETS                                                         $       7,007,060    $      22,649,845     $              -     $              -     $           -     $             -     $           -    $              -     $             -     $              -    $              -     $              -

TOTAL ASSETS                                                               $    155,204,088     $     152,361,729     $      13,041,706    $           69,238   $   13,541,792    $      13,863,900   $           -    $              -     $             -     $              -    $              -     $              -
                                                                                        -                                                                                  -
                                                                             BOOK VALUE                                BOOK VALUE                               BOOK VALUE                            BOOK VALUE                             BOOK VALUE                               BOOK VALUE
                                                                              AT END OF                                 AT END OF                                AT END OF                             AT END OF                              AT END OF                                AT END OF
                                                                              CURRENT               BOOK VALUE          CURRENT                BOOK VALUE        CURRENT              BOOK VALUE       CURRENT             BOOK VALUE         CURRENT               BOOK VALUE         CURRENT               BOOK VALUE
                                                                             REPORTING              ON PETITION        REPORTING               ON PETITION      REPORTING             ON PETITION     REPORTING            ON PETITION       REPORTING              ON PETITION       REPORTING              ON PETITION
                  LIABILITIES AND OWNER EQUITY                                 MONTH                   DATE              MONTH                    DATE            MONTH                  DATE           MONTH                 DATE             MONTH                   DATE             MONTH                   DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable                                                                   3,167,503                    -                    -                    -                 -                   -
Taxes Payable (refer to FORM MOR-4)                                                1,146,583                    -                    -                    -              31,662                 -
Wages Payable                                                                      2,001,015                    -                    -                    -               5,420                 -
Notes Payable                                                                            -                      -                    -                    -                 -                   -
Rent / Leases - Building/Equipment                                                       -                      -                    -                    -                 -                   -
Secured Debt / Adequate Protection Payments                                        9,500,000                    -                    -                    -                 -                   -
Professional Fees                                                                        -                      -                    -                    -                 -                   -
Amounts Due to Insiders**                                                                -                      -                    -                    -                 -                   -
Other Postpetition Liabilities (attach schedule)                                   2,874,654                    -                    -                    -             167,197                 -
TOTAL POSTPETITION LIABILITIES                                             $      18,689,755    $               -     $              -     $              -     $       204,280   $             -     $           -    $              -     $             -     $              -    $              -     $              -
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                                     205,340,772          205,340,772                    -                    -         205,340,772         205,340,772
Priority Debt                                                                        188,687              648,519                    -                    -               5,354              41,632
Unsecured Debt****                                                                53,216,329           18,219,629                    -                    -           3,385,309           4,048,620
TOTAL PRE-PETITION LIABILITIES                                             $     258,745,787    $     224,208,920     $              -     $              -     $   208,731,435   $     209,431,023   $           -    $              -     $             -     $              -    $              -     $              -

TOTAL LIABILITIES                                                          $     277,435,542    $     224,208,920     $              -     $              -     $   208,935,714   $     209,431,023   $           -    $              -     $             -     $              -    $              -     $              -
OWNER EQUITY
Capital Stock *****                                                               41,063,506            53,312,363           12,223,857                   -               25,000              25,000
Additional Paid-In Capital                                                        47,077,448            47,627,381              846,749                69,238                -                   -
Partners' Capital Account                                                                -                     -                    -                     -                  -                   -
Owner's Equity Account                                                                   -                     -                    -                     -                  -                   -
Retained Earnings - Pre-Petition                                                (202,153,234)         (172,786,935)             (28,900)                  -         (195,438,697)       (195,592,123)
Retained Earnings - Postpetition                                                  (8,219,174)                  -                    -                     -               19,775                 -
Adjustments to Owner Equity (attach schedule)                                            -                     -                    -                     -                  -                   -                -                                       -                                        -
Postpetition Contributions (Distributions) (Draws) (attach schedule)                     -                     -                    -                     -                  -                   -                -                                       -                                        -
NET OWNER EQUITY                                                           $    (122,231,454) $        (71,847,191) $        13,041,706 $              69,238   $   (195,393,922) $     (195,567,123) $           -    $              -     $             -     $              -    $              -     $              -

TOTAL LIABILITIES AND OWNERS' EQUITY                                       $     155,204,088    $     152,361,729     $      13,041,706    $           69,238   $    13,541,792   $      13,863,900   $           -    $              -     $             -     $              -    $              -     $              -

*Cash on Hand represents cash at cinemas used for day-to-day cash register operations.
**Accounts receivable as of the petition date has been adjusted from the amount stated on the Schedule of Assets and Liabilities. The Schedules included accounts receivable from iPic Media LLC of $13,861,958. This intercompany receivable is due to iPic Media from iPic-Gold Class, rather than due from iPic Media.
***"Insider" is defined in 11 U.S.C. Section 101(31).
****Unsecured debt has increased from the total unsecured claims reported on the Schedule of Assets and Liabilities. The drivers of this increase include: the inclusion of intercompany payables due to subsidiaries of iPic-Gold Class Entertainment, LLC totaling $26,280,031, prepetition accrued interest on secured
debt of $12,143,562. Also, payments on prepetition debt relating to critical vendors, employee wages, and taxes, have reduced the Priority and Unsecured Debt amounts.
***** Capital stock for iPic Entertainment Inc was shown as zero on the petition date and grouped into iPic GC Entertainment LLC. The subsequent update shows the balances as recorded on the entities' balance sheets. No additional stock has been issued or redeemed.
Note: Secured Debt is reflected at the borrower and co-debtor.


                                                                                                                                                                                                                                                                                                                     FORM MOR-3
                                                                                                                                                                                                                                                                                                                          (04/07)
                                                                                                         Case 19-11739-LSS      Doc 481    Filed 10/31/19    Page 9 of 12




In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                                                                          Case No. 19-11739
Debtors                                                                                                                                                                                                                          Reporting Period: Sep 1, 2019 - Sep 30, 2019


                                                                                                                       BALANCE SHEET - continuation sheet


Debtor:                                                            iPic GC Entertainment LLC            iPic Entertainment Inc             iPic Media LLC                     iPic GC Holdings LLC              iPic Texas LLC             Delray Beach Holdings LLC
                                                                 BOOK VALUE                        BOOK VALUE                       BOOK VALUE                           BOOK VALUE                      BOOK VALUE                      BOOK VALUE
                                                                  AT END OF                         AT END OF                        AT END OF                            AT END OF                       AT END OF                       AT END OF
                                                                  CURRENT          BOOK VALUE       CURRENT           BOOK VALUE     CURRENT         BOOK VALUE           CURRENT          BOOK VALUE     CURRENT         BOOK VALUE      CURRENT         BOOK VALUE
                                                                 REPORTING         ON PETITION     REPORTING          ON PETITION   REPORTING        ON PETITION         REPORTING         ON PETITION   REPORTING        ON PETITION    REPORTING        ON PETITION
                            ASSETS                                 MONTH              DATE           MONTH               DATE         MONTH             DATE               MONTH               DATE        MONTH             DATE          MONTH              DATE
Other Current Assets
Beverage and liquor deposits                                             45,650          45,650               -                                  -
Intercompany Receivable from iPic-Gold Class Entertainment LLC              -               -          12,972,468                         13,538,676        39,861,958




Other Assets
Patents                                                                 593,046          532,055              -                                  -
Liquor Licenses                                                         520,748          520,748              -                                  -
Construction in Progress                                              5,712,134       21,498,739              -                                  -
Utility Deposits                                                        181,131           98,303              -                                  -


                                                                 BOOK VALUE                        BOOK VALUE                       BOOK VALUE                           BOOK VALUE                      BOOK VALUE                      BOOK VALUE
                                                                  AT END OF                         AT END OF                        AT END OF                            AT END OF                       AT END OF                       AT END OF
                                                                  CURRENT         BOOK VALUE        CURRENT         BOOK VALUE       CURRENT           BOOK VALUE         CURRENT        BOOK VALUE       CURRENT        BOOK VALUE       CURRENT            BOOK VALUE
                                                                 REPORTING        ON PETITION      REPORTING        ON PETITION     REPORTING          ON PETITION       REPORTING       ON PETITION     REPORTING       ON PETITION     REPORTING           ON PETITION
               LIABILITIES AND OWNER EQUITY                        MONTH             DATE            MONTH             DATE           MONTH               DATE             MONTH            DATE           MONTH            DATE           MONTH                DATE
Other Postpetition Liabilities
Advance Ticket Sales                                                    266,562              -                -                                 -                  -
Deferred Revenue - Vouchers                                              82,501              -                -                                 -                  -
Deferred Revenue - Gift Cards & Event Deposits                          391,373              -                -                                 -                  -
Accrued Expenses                                                      1,226,517              -                -                                 -                  -
Accrued Film Rental                                                     223,520              -                -                                 -                  -
Accrued Electricity & Gas                                               196,000              -                -                                 -                  -
Accrued Insurance                                                       133,073              -                -                                 -                  -
Accrued US Trustee Fees                                                 230,174              -                -                                 975                -
Clearing accounts                                                       124,933              -                -                                 -                  -
Member Reward Points Program                                                -                -                                                  -                  -
Loyalty Membership                                                          -                -                                              166,222                -

Adjustments to Owner Equity




Postpetition Contributions (Distributions) (Draws)
Secured Debt / Adequate Protection Payments                                                  -




                                                                                                                                                                                                                                                     FORM MOR-3 CONT'D
                                                                                                                                                                                                                                                                 (04/07)
                                                           Case 19-11739-LSS     Doc 481     Filed 10/31/19        Page 10 of 12




In re: iPic-Gold Class Entertainment, LLC, et al.                                                                 Case No. 19-11739
Debtors                                                                                 Reporting Period: Sep 1, 2019 - Sep 30, 2019


                                               SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

iPic GC Entertainment LLC
                                                                               Number of Days Past Due
                                               Current          0-30          31-60       61-90          Over 90        Total
Accounts Payable                                    3,092,445          75,058         -             -               -       3,167,503
Wages Payable                                       2,001,015              -          -             -               -       2,001,015
Taxes Payable                                       1,146,583              -          -             -               -       1,146,583
Rent/Leases-Building                                       -               -          -             -               -             -
Rent/Leases-Equipment                                      -               -          -             -               -             -
Secured Debt/Adequate Protection Payments           9,500,000              -          -             -               -       9,500,000
Professional Fees                                          -               -          -             -               -             -
Amounts Due to Insiders*                                   -               -          -             -               -             -
Total Postpetition Debts                          15,740,043           75,058         -             -               -      15,815,101
** Invoices on past-due payables were received late and will promptly be paid

iPic Entertainment Inc
                                                                            Number of Days Past Due
                                                 Current        0-30       31-60       61-90             Over 90        Total
Accounts Payable                                           -           -           -             -                  -              -
Wages Payable                                              -           -           -             -                  -              -
Taxes Payable                                              -           -           -             -                  -              -
Rent/Leases-Building                                       -           -           -             -                  -              -
Rent/Leases-Equipment                                      -           -           -             -                  -              -
Secured Debt/Adequate Protection Payments                  -           -           -             -                  -              -
Professional Fees                                          -           -           -             -                  -              -
Amounts Due to Insiders*                                   -           -           -             -                  -              -
Total Postpetition Debts                                   -           -           -             -                  -              -

iPic Media LLC
                                                                            Number of Days Past Due
                                                 Current        0-30       31-60       61-90             Over 90        Total
Accounts Payable                                          -            -           -             -                  -              -
Wages Payable                                           5,420          -           -             -                  -            5,420
Taxes Payable                                          31,662          -           -             -                  -           31,662
Rent/Leases-Building                                      -            -           -             -                  -              -
Rent/Leases-Equipment                                     -            -           -             -                  -              -
Secured Debt/Adequate Protection Payments                 -            -           -             -                  -              -
Professional Fees                                         -            -           -             -                  -              -
Amounts Due to Insiders*                                  -            -           -             -                  -              -
Total Postpetition Debts                               37,083          -           -             -                  -           37,083

iPic GC Holdings LLC
                                                                            Number of Days Past Due
                                                 Current        0-30       31-60       61-90             Over 90        Total
Accounts Payable                                           -           -           -             -                  -              -
Wages Payable                                              -           -           -             -                  -              -
Taxes Payable                                              -           -           -             -                  -              -
Rent/Leases-Building                                       -           -           -             -                  -              -
Rent/Leases-Equipment                                      -           -           -             -                  -              -
Secured Debt/Adequate Protection Payments                  -           -           -             -                  -              -
Professional Fees                                          -           -           -             -                  -              -
Amounts Due to Insiders*                                   -           -           -             -                  -              -
Total Postpetition Debts                                   -           -           -             -                  -              -

iPic Texas LLC
                                                                            Number of Days Past Due
                                                 Current        0-30       31-60       61-90             Over 90        Total
Accounts Payable                                           -           -           -             -                  -              -
Wages Payable                                              -           -           -             -                  -              -
Taxes Payable                                              -           -           -             -                  -              -
Rent/Leases-Building                                       -           -           -             -                  -              -
Rent/Leases-Equipment                                      -           -           -             -                  -              -
Secured Debt/Adequate Protection Payments                  -           -           -             -                  -              -
Professional Fees                                          -           -           -             -                  -              -
Amounts Due to Insiders*                                   -           -           -             -                  -              -
Total Postpetition Debts                                   -           -           -             -                  -              -

Delray Beach Holdings LLC
                                                                            Number of Days Past Due
                                                 Current        0-30       31-60       61-90             Over 90        Total
Accounts Payable                                           -           -           -             -                  -              -
Wages Payable                                              -           -           -             -                  -              -
Taxes Payable                                              -           -           -             -                  -              -
Rent/Leases-Building                                       -           -           -             -                  -              -
Rent/Leases-Equipment                                      -           -           -             -                  -              -
Secured Debt/Adequate Protection Payments                  -           -           -             -                  -              -
Professional Fees                                          -           -           -             -                  -              -
Amounts Due to Insiders*                                   -           -           -             -                  -              -
Total Postpetition Debts                                   -           -           -             -                  -              -

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                         FORM MOR-4
                                                                                                                                              (04/07)
                       Case 19-11739-LSS            Doc 481      Filed 10/31/19       Page 11 of 12



                                                           MOR-4

In re: iPic-Gold Class Entertainment, LLC, et al.                                                     Case No. 19-11739
Debtors                                                                     Reporting Period: Sep 1, 2019 - Sep 30, 2019

                                              Status of Post-petition Taxes


The above-captioned debtor and debtor-in-possession (the "Debtor") hereby submit this attestation regarding Status of
Post-petition Taxes in lieu of providing copies of post-petition tax payments and tax returns filed during reporting period.

I attest that each of the Debtor's taxing authorities have been paid on time when post-petition amounts become due.
Also, tax returns are being filed in an orderly and timely fashion in accordance with tax return reporting deadlines.




                                                                                            October 31, 2019
Signature of Authorized Individual                                                                       Date




Andre Loehrer                                                                   Interim Chief Financial Officer
Printed Name of Authorized Individual                                           Title of Authorized Individual
                                                                                           Case 19-11739-LSS       Doc 481     Filed 10/31/19    Page 12 of 12




In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                                          Case No. 19-11739
Debtors                                                                                                                                                                                          Reporting Period: Sep 1, 2019 - Sep 30, 2019


                                                                                                 ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Debtor:                                                               iPic GC Entertainment LLC    iPic Entertainment Inc           iPic Media LLC          iPic GC Holdings LLC           iPic Texas LLC        Delray Beach Holdings LLC
Accounts Receivable Reconciliation                                             Amount                     Amount                        Amount                     Amount                      Amount                     Amount
Total Accounts Receivable at the beginning of the reporting period                     2,579,665                        -                           3,568                       -                            -                          -
+/- Net change in funds in transit from merchant banking activity                       (189,708)                       -                                                       -                            -                          -
- Amounts collected on AR                                                                (42,812)                       -                        (319,939)                      -                            -                          -
+ Amounts billed on account                                                              131,630                        -                         319,488                       -                            -                          -
+/- Net change in suspense account                                                       (10,547)                       -                                                       -                            -                          -
Total Accounts Receivable at the end of the reporting period          $                2,468,228 $                      -      $                    3,116 $                     -     $                      -   $                      -

Accounts Receivable Aging                                                       Amount                      Amount                      Amount                      Amount                    Amount                       Amount
0 - 30 days old                                                                          1,856,414                         -                          3,116                       -                          -                            -
31 - 60 days old                                                                               515                         -                            -                         -                          -                            -
61 - 90 days old                                                                           171,116                         -                            -                         -                          -                            -
91+ days old                                                                               440,184                         -                            -                         -                          -                            -
Total Accounts Receivable                                                                2,468,228                         -                          3,116                       -                          -                            -
Amount considered uncollectible (Bad Debt)                                                     -                           -                            -                         -                          -                            -
Accounts Receivable (Net)                                                                2,468,228                         -                          3,116                       -                          -                            -




                                                                                                              DEBTOR QUESTIONNAIRE

Debtor:                                                                   iPic GC Entertainment LLC   iPic Entertainment Inc        iPic Media LLC            iPic GC Holdings LLC         iPic Texas LLC        Delray Beach Holdings LLC
Must be completed each month                                                   Yes          No          Yes           No           Yes           No             Yes           No          Yes           No           Yes           No
1. Have any assets been sold or transferred outside the normal
course of business this reporting period? If yes, provide an                                 X                         X                          X                           X                         X                            X
explanation below.
2. Have any funds been disbursed from any account other than a
debtor in possession account this reporting period? If yes, provide                          X                         X                          X                           X                         X                            X
an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an
    below.
                                                                                X                        None required              X                            None required             None required               None required
4. Are workers compensation, general liability and other necessary
insurance coverages in effect? If no, provide an explanation below.
                                                                                X                        None required              X                            None required             None required               None required
5. Has any bank account been opened during the reporting period?
If yes, provide documentation identifying the opened account(s).
                                                                                             X                         X                          X                           X                         X                            X
If an investment account has been opened provide the required
documentation pursuant to the Delaware Local Rule 4001-3.




                                                                                                                                                                                                                                         FORM MOR-5
                                                                                                                                                                                                                                              (04/07)
